 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. W. Schlesinger Geriatric Center, Inc. and ServiceEmployees International Union Local 706,AFL-CIO, Petitioner. Case 23-RC-4974February 25, 1982DECISION ON REVIEW AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 29, 1981, the Regional Director forRegion 23 issued a Decision and Direction of Elec-tion in which he included the Employer's technicalemployees in the Petitioner's requested unit ofservice and maintenance employees. Thereafter, thePetitioner filed a request for review, which theEmployer opposed, contending that the requestedunit limited to service and maintenance employeesis appropriate.On May 27, 1981, the Board granted the Peti-tioner's request for review and, thereafter, the Em-ployer and the Petitioner filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under review,and makes the following findings:The Employer operates a 396-bed nursing homeand employs approximately 300 employees. Of thatnumber, there are approximately 39 licensed voca-tional nurses, I EKG/inhalation/X-ray technician,1 occupational therapist, and 2 occupational ther-apy aides, all of whom the parties have stipulatedto be technical employees.The Employer has approximately seven nursingstations which are under the supervision of a regis-tered nurse. On each of the Employer's three shifts,most of these stations are staffed by at least oneLVN, the most senior of whom acts as chargenurse. As charge nurse, the LVN coordinates thework of the nursing team, which includes medica-tion aides (MAs) and technical nurses aides(TNAs), who are service and maintenance employ-ees. The LVNs lead the activities of their particu-lar nursing unit with respect to nursing servicesand the maintenance of patients' records. The MAsprepare medications and administer certain dosages.The TNAs are responsible for the physical comfortof the patient and take and record vital signs, pulse,blood pressure, etc. However, the LVNs arehigher paid, better educated, and skilled; also, as afunction of their license, they perform certainduties which MAs and TNAs cannot: order medi-cines and administer the first dosage, administerneedle injections and intravenous or intramuscular260 NLRB No. 58medicine, administer fractional dosages of medi-cine. Further, when serving as charge nurses,LVNs are involved in the first step of the Employ-er's disciplinary procedure by preparing counselingreports regarding rules violations.The record reveals that the EKG/inhalation/X-ray technician has a state certification to performX-rays, and uses independent judgment when per-forming that task. Further, the Employer requiresthat this technician have a high school educationand prior experience. The occupational therapyaides are required to have a high school educationand 2 years of higher academic training in a relatedfield. Both work under the direction of the occupa-tional therapist, who is licensed.In including the technicals in the requested serv-ice and maintenance unit, the Regional Directorfound that they possess a substantial community ofinterest with the service and maintenance employ-ees. Thus, he noted that the LVNs, TNAs, andMAs share supervision and work stations, interact,and perform similar duties in providing routine pa-tient care. He also found that the remainder of theservice and maintenance employees support the ac-tivities of the nursing stations. Finally, the RegionalDirector noted that the technicals are hourly paid,receive the same benefits, and share break andlunch areas with service and maintenance employ-ees.The Petitioner contends that the technical em-ployees, by virtue of their skills, training, and jobfunctions, possess a distinct community of interestso that the requested service and maintenance unitis appropriate absent their inclusion. We agree.In Nathan and Miriam Barnert Memorial HospitalAssociation d/b/a Barnert Memorial HospitalCenter' and Newington Children's Hospital,2theBoard addressed the question of the unit placementof technical employees in the health care industry.In Barnert, the Board recognized, as it had in theindustrial setting,3the distinct interests possessedby technical employees. Specifically, the Boardfound appropriate a separate unit of technical em-ployees, noting that their training, skills, education,and job requirements established a community ofinterest not shared by service and maintenance em-ployees. In Newington, the Board relied on thesedistinct interests to exclude technicals from a re-quested service and maintenance unit. The Boardalso noted that a service and maintenance unit inthe health care industry is analogous to a produc-tion and maintenance unit in the industrial settingand, as such, constitutes a classic appropriate unit.1 217 NLRH 775 (1975)2217 NLRB 793 (1975).See, generally, Ihe Sheffield Corporation, 134 NLRB 1101 (1961).452 A W. SCHI.ESINGERThe sole issue in this case is whether the Peti-tioner's requested unit is appropriate absent the in-clusion of the technical employees. In concludingthat it was not, the Regional Director relied on thefacts that the technical employees share benefits,certain working conditions, and facilities with serv-ice and maintenance employees, as well as interactwith those employees in providing routine patientcare. Nevertheless, this interaction and these sharedbenefits do not, in this case, outweigh the diversityof interests which result from the technicals' train-ing, skill, and job functions.While the LVNs, MAs, and TNAs work closelytogether and share supervision, the LVNs arehigher paid and more skilled. And, although theLVNs perform certain tasks also performed by theMAs and TNAs, no such interchange exists withregard to the other service and maintenance classi-fications, which constitute a significant portion ofthe requested unit. Further, LVNs are authorizedto perform certain tasks which TNAs and MAscannot, such as administering needle injections andordering medicine. Such tasks are a function of theLVNs' state licensing which reflects the highertraining, higher education, and competency of theLVNs in providing necessary and important nurs-ing care. As the Board noted in Barnert. a separatecommunity of interest is frequently evidenced bylicensing, certification, or registration. In addition,LVNs, for the most part, serve as charge nursesand, as such, direct the TNAs and MAs in theirjobs and report rules infractions on counseling re-ports.4These duties only add to the diversity of in-4 In light of our decision, there is no need to pass on the Pelitioner'scontention, which the Regional Director rejected, that the LVNs' dutiesas charge nurses render them statutory supervisors.terests between the LVNs and service and mainte-nance employees. Finally, LVNs undergo separatein-house training.It may well be that a unit combining the Em-ployer's technical and service and maintenance em-ployees, had it been sought by the Petitioner,swould be appropriate. However, as the Boardstated in Newington Childrens Hospital, 217 NLRBat 794, "nothing in the policy of the Act can besaid to place upon a union the obligation of seekingthe largest appropriate unit, or even the most ap-propriate unit; it is enough that the unit sought isan appropriate unit." The training, skill, and jobfunctions of the LVNs, as technicals, create a com-munity of interest not shared by service and main-tenance employees. We shall therefore exclude theLVNs, as well as the other technicals,6from therequested service and maintenance unit.ORDERIt is hereby ordered that this proceeding be, andit hereby is, remanded to the Regional Director foraction consistent herewith.s .anal CG South. Inc., a wholly owned ubsidiary of .Vationul Living('enters. Inc., a wholly owned subsidiary of 4R.4 Services. d/b/oa Mlemoral.Medical. 230 NLRB 976 (1977). relied on by the Regional Director is In-apposite. There, the HBoard found appropriate the unit requested by thepetitioner. combining technicals and service and maintenance employees6 Apart from the parties' stipulation that the occupational therapist, thetwo occupational therapy aides., and the EKG/inhalation/X-ray techni-cian are technical employees, almost no evidence was introduced as totheir duties. contact. or interchange with service and maintenance em-ployees In light of the stipulation that these employees are technicals,their distinct functions, and the evidence of their training and education.we find that their interests are more closely aligned with the LVNs andwe shall exclude them.453